Exhibit 10.2
CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.
Quality Agreement
Commercial Product
Between
Avanir Pharmaceuticals, Inc.
a corporation existing under the laws of Delaware,
(hereinafter referred to as the “Client”)
-and-
Patheon Inc.,
a corporation existing under the laws of Ontario,
Specific sites covered by this Agreement:
[***]
(hereinafter referred to as “Patheon”)
Effective Date: January 19, 2010

 



--------------------------------------------------------------------------------



 



               WHEREAS Patheon and Avanir have entered into a manufacturing
services agreement dated January 4, 2006, as amended (the “MSA”), to which this
Quality Agreement will form part of, wherein Patheon agrees to provide
pharmaceutical manufacturing services in respect of certain Products (as
described in Schedule A hereto);
               AND WHEREAS pursuant to the MSA, Avanir is required to provide
the Specifications to Patheon in order for Patheon to provide Manufacturing
Services;
               AND WHEREAS pursuant to the MSA, Patheon is required to perform
the Manufacturing Services in accordance with the Specifications as provided;
               AND WHEREAS the parties desire to allocate the responsibility for
procedures and specifications impacting on the identity, strength, quality and
purity of the Products;
               NOW THEREORE in consideration of the rights conferred and the
obligations assumed under the MSA and herein, and for other good and valuable
consideration (the receipt and sufficiency of which are acknowledged by each
party), and intending to be legally bound the parties agree as follows:
SECTION I: RESPONSIBILITIES
1.1 Subject to the terms and conditions hereinafter set out the parties agree
that Patheon shall be responsible for all the operations that are marked with
“X” in the column titled “Patheon” and that Avanir shall be responsible for all
the operations that are marked with “X” in the column titled “Avanir.” If marked
with “(X)”, cooperation is required from the designated party.

 



--------------------------------------------------------------------------------



 



  (a)   General

                      Avanir   Patheon
1.
  Provide Specifications   X    
 
           
2.
  Manufacture and package Product in strict adherence to the Specifications.    
  X
 
           
3.
  Permit audits of all relevant premises, procedures and documentation by
Avanir, and permit inspection by regulatory authorities.       X
 
           
4.
  Patheon may arrange for subcontractors to perform specific testing services
for Products and Components; provided that (1) all such subcontractors will be
duly qualified by Patheon under GMP and applicable Laws to perform such testing;
(2) Patheon will at all times remain fully responsible to Avanir for the
performance of all obligations pursuant to the MSA related to such subcontracted
testing services; and (3) no subcontractors will be utilized to perform release
testing of the Product.       X
 
           
5.
  Provide copies of all information and correspondence regarding Annual Product
Reviews when requested by Avanir.       X
 
           
6.
  Notify and obtain approval from Avanir prior to implementation of any proposed
changes to the process, materials, testing, equipment or premises that may
affect the Product, such Avanir approval not to be unreasonably withheld.      
X
 
           
7.
  Notify Avanir within [***] of receipt of any Form 483’s, warning letters or
the like from applicable regulatory agencies relating to: (i) the Product, or
(ii) if the supply of Products will be affected, the facilities used to produce,
test or package the Product. Responses related to the product shall be reviewed
and approved by Avanir prior to submission to the applicable regulatory agency,
provided that Patheon reserves the right to respond to such regulatory agencies
without approval, if, in the reasonable opinion of Patheon’s counsel, it is
required to do so.       X
 
           
8.
  Notify Avanir within [***] of any regulatory authority requests for Product
samples, Batch documentation, or other information related to the Product.      
X
 
           
9.
  Conduct operations in compliance with applicable environmental, occupational
health and safety laws and cGMP regulations.       X
 
           
10.
  Investigate and resolve all medical and non-medical Product complaints.   X  
(X)
 
           
11.
  Investigate all manufacturing type Product complaints.   X   X
 
           
12.
  Initiate and control a Product recall.   X   (X)
 
           
13.
  Liaise with Regulatory Authorities for approval, maintenance and updating of
marketing approval in a timely manner.   X   (X)

 



--------------------------------------------------------------------------------



 



  (b)   Validation and Process Testing Activities

                      Avanir   Patheon
1.
  Establish applicable master validation plans and maintain a validation program
for the Product.   X   X
 
           
2.
  Qualify (IQ/OQ) facilities, utilities and process equipment.       X
 
           
3.
  Calibrate instrumentation and qualify computer systems used in the manufacture
and testing of the Product.       X
 
           
4.
  Prepare and approve all performance qualification and process validation
protocols and reports, for manufacturing, packaging, and analytical testing
operations.   (X)   X
 
           
5.
  Review and approve master validation plan, performance qualification and
process validation protocols and reports for the Product.   X   X
 
           
6.
  Maintain an appropriate cleaning and cleaning validation program.       X
 
           
7.
  Provide toxicological information to be used in the development of a cleaning
program.   X    
 
           
8.
  Validate analytical test methods for finished Product.   (X)   X

  (c)   Raw Materials

                      Avanir   Patheon
1.
  Provide the master formula.   X    
 
           
2.
  Provide approved supplier list. Avanir to audit and approve Component and
Active Material supplies and ensure cGMP compliance where Avanir stipulates the
supplier. Avanir stipulated supplier shall be included on Avanir’s approved
supplier list (attached hereto as Schedule D). Patheon to audit and approve
Component and Active Material suppliers and ensure cGMP compliance as per
Patheon SOP where Patheon stipulates the supplier. Patheon stipulated supplier
shall be included on Patheon’s approved supplier list (Schedule C). Avanir to
audit and approve, in its sole discretion, all Patheon stipulated suppliers.   X
  X
 
           
3.
  Qualify and approve Active Materials supplier(s).   X   (X)
 
           
4.
  Provide Active Materials specifications (including Certificates of Analysis).
  X    
 
           
5.
  Procure Active Materials (including Certificates of Analysis).   X    
 
           
6.
  Provide test methods for Active Materials (if non-Compendial).   X   X

 



--------------------------------------------------------------------------------



 



                      Avanir   Patheon
7.
  Validate non-Compendial testing methods for Active Materials.   X   X
 
           
8.
  Analyze and release Active Materials (including documentation and Certificates
of Analysis).   (X)   X
 
           
9.
  Retain reference sample of Active Material for [***] past the expiration date
of the last Batch of Product manufactured with that material in the Product or
such longer period required by law.       X
 
           
10.
  Procure inactive ingredients (including Certificates of Analysis).       X
 
           
11.
  Provide test methods and method validation for inactive ingredients (if
non-Compendial).   X   (X)
 
           
12.
  Analyze and release inactive ingredients (including documentation and
Certificates of Analyses).       X
 
           
13.
  Retain reference samples of inactive ingredients for [***] past the expiration
date of the last Batch manufactured with that material in the Product or such
longer period as required by law.       X
 
           
14.
  Provide to Avanir, at Avanir’s request, by means of aBSE/TSE or melamine
certificate of compliance from the raw material vendor, confirmation of any
bovine, caprine, or ovine derived raw materials purchased by Patheon for the
manufacture of Products.       X

  (d)   Bulk Manufacture

                      Avanir   Patheon
1.
  Create, control, issue and execute master batch record.       X
 
           
2.
  Approve master batch record.   X   X
 
           
3.
  Document, investigate and resolve deviations from approved manufacturing
instructions or Specifications. Report and obtain approval from Avanir
representative regarding Quality Deviation Report (“DR”) type deviations
(incidents where there is a potential to affect Product quality). Provide copies
of all DR’s to Avanir as part of the executed master batch record.       X

  (e)   Bulk Packaging

                      Avanir   Patheon
1.
  Create, control, issue and execute master batch record.       X
 
           
2.
  Approve master packaging batch record.   X   X
 
           
3.
  Provide specifications for packaging components.   X   X
 
           
4.
  Qualify and approve packaging component suppliers. Patheon to audit and
approve packaging component suppliers and ensure cGMP compliance as per Patheon
SOP where Patheon stipulates the supplier.   (X)   X

 



--------------------------------------------------------------------------------



 



                      Avanir   Patheon
 
  Patheon stipulated supplier shall be included on its approved supplier list
(Schedule C). Avanir to audit and approve, in its sole discretion, all Patheon
stipulated suppliers        
 
           
5.
  Provide test methods and method validation for packaging components. Where
applicable, Patheon will provide such test methods and validation for packaging
components purchased from suppliers on the Patheon approved supplier list only
(Schedule C).   (X)   X
 
           
6.
  Procure packaging components.       X
 
           
7.
  Analyze and release packaging components.       X
 
           
8.
  Retain reference samples of bulk Product for [***] past Product expiry or such
longer period as required by law.   (X)   X
 
           
9.
  Document, investigate and resolve any deviation from approved packaging
instructions or specifications. Report and obtain approval from Avanir
representative regarding DR type deviations. Provide copies of all DRs to Avanir
as part of the executed master batch packaging record.   (X)   X

  (f)   Testing & Release of Finished Product

                      Avanir   Patheon
1.
  Provide finished Product specifications.   X    
 
           
2.
  Supply/develop analytical test methods for finished Product.   X   X
 
           
3.
  Test finished Product.       X
 
           
4.
  Maintain all Batch records for a minimum of [***] past Product expiry date and
supply all such records to Avanir upon request.       X
 
           
5.
  Maintain records and evidence on the testing of raw materials and
packaging/labelling materials for [***] after the materials were last used in
the manufacture or packaging/labelling of the Product.       X
 
           
6.
  Notify Avanir representative of confirmed out-of-Specification results (“OOS”)
within [***]; Patheon to generate DR and obtain approval of the DR from Avanir
representative.   (X)   X
 
           
7
  Retain reference samples of finished Product for two years past Product expiry
or such longer period as required by law.   (X)   X

  (g)   Stability Testing (if required)

                      Avanir   Patheon
1.
  Store stability samples.       X
 
           
2.
  Develop and validate stability indicating assay.   (X)   X

 



--------------------------------------------------------------------------------



 



                      Avanir   Patheon
3.
  Provide stability testing protocol for finished Product.   X   (X)
 
           
4.
  Perform stability testing.       X
 
           
5.
  Notify Avanir of any stability failure for Product supplied to Avanir within
one business day.       X

ARTICLE 2: COMPLIANCE BETWEEN PRODUCT REGISTRATION AND THE MANUFACTURING PROCESS
2.1 Technical Changes

  (a)        All proposed process changes shall be communicated to Avanir for
initial review and approval, such Avanir approval not to be unreasonably
withheld. Avanir shall be responsible for determining whether or not to initiate
registration variation procedures and for maintaining adequate control over the
quality commitments of the marketing authorization made to the regulatory
authorities by Avanir for Products.     (b)        Following validation of a
process change, Patheon shall deliver a copy of the related validation report to
Avanir and the associated stability data, if applicable, as it becomes
available.

2.2 Labeling / Packaging Material Changes
Avanir may initiate changes and shall review and approve all Patheon-proposed
changes to labeling or packaging, including a change in the supplier of any
labeling or packaging materials before any such change may be implemented.
2.3 Other Changes
Patheon will not make any changes in storage, shipping, facilities or equipment
that affect the Product, or process or procedure used to manufacture the
Product, without first obtaining written approval from Avanir (such approval not
to be unreasonably withheld).
2.4 Permits
Avanir shall be solely responsible for obtaining and maintaining, on a timely
basis, any permits or other regulatory approvals in respect of the Products or
the Specifications, including, without limitation, all marketing and
post-marketing approvals.

 



--------------------------------------------------------------------------------



 



SECTION 3: GENERAL

3.1   Any communications about the subject matter of this Agreement will be
directed, in the first instance, to the person(s) identified in Appendix B.  
3.2   Capitalized terms not otherwise defined herein will have the meaning
specified in the MSA.   3.3   If any provision of this Agreement should be or
found invalid, or unenforceable by law, the rest of the Agreement will remain
valid and binding and the parties will negotiate a valid provision which meets
as close as possible the objective of the invalid provision.   3.4   If this
Agreement requires modification such that either party affected cannot be
reasonably expected to continue to perform under this Agreement, then the
parties will negotiate and revise the Agreement accordingly   3.5   Any
amendment of this Agreement will be made in writing and signed by both parties.
  3.6   This Agreement will start on the Effective Date that is set forth on the
cover page of this Agreement and will remain valid until all Quality obligations
under all applicable MSA’s have been fulfilled.

 



--------------------------------------------------------------------------------



 



SECTION 4: DESCRIPTION OF RESPONSIBILITIES
4.1 Quality Management

4.1.1   GMP, Health and Safety Compliance       Patheon will conduct operations
in compliance with applicable environmental, occupational health and safety
laws, and cGMP regulations.   4.1.2   Client Audit Rights       Patheon will
permit audits on reasonable prior written notice, of all relevant premises,
procedures and documentation by the Client; to the extent such audits are
related to Client’s Product. Client audits are limited to [***] per [***] unless
for cause.   4.1.3   Subcontracting       Patheon will not subcontract tasks to
a third party without Client’s consent. Patheon may subcontract raw material
testing to other Patheon facilities and to other qualified third party
laboratories.   4.1.4   Self-Inspection       Patheon will perform
self-inspections of its premises, facilities, and processes used to manufacture,
package, test, and store the Client’s starting, intermediate, and/or finished
products in accordance with Patheon’s written standard operating procedures
(“SOP’s”) to ensure compliance with cGMP and this Quality Agreement.

4.2 Regulatory Requirements

4.2.1   Permits       The Client will be solely responsible for obtaining or
maintaining, on a timely basis, any permits or other regulatory approvals for
the Products or the Specifications, including, without limitation, all marketing
and post-marketing approvals.       Patheon will obtain and maintain the
appropriate manufacturing license(s) to allow for the Manufacturing services.  
4.2.2   Regulatory Filing / Registration Change Control       The Client will
determine whether changes to the Product or related to the Product will impact a
regulatory filing and will apply for and receive approval for any required
manufacturing amendment, change or addition to their Product marketing
authorization. Upon request, Patheon will provide assistance in the preparation
and review of pertinent sections of new or supplemental regulatory applications
before filing. The Client will provide Patheon copy of sections of product
registration/regulatory submissions that

 



--------------------------------------------------------------------------------



 



    are relevant to the manufacture of the Product. The Client is responsible
for all communications with Regulatory Authorities as well as for the approval,
maintenance, and updating of marketing approval in a timely manner.   4.2.3  
Regulatory Compliance       Patheon will ensure that Product(s) are manufactured
and tested in strict compliance with current US Federal and EC regulatory and
statutory requirements relating to Good Manufacturing Practices (GMP) (US 21 CFR
parts 210 and 211 for the manufacture of finished medicinal product) as
applicable, regulatory approvals and local laws and regulations applicable at
the site(s) of manufacture and/or testing.   4.2.4   Government Agency
Inspections, Communication and Requisitions       Patheon will permit all
relevant inspections by regulatory authorities of premises, procedures, and
documentation.       Patheon will notify the Client within [***] of receipt of
any notice of inspection from a regulatory authority and within [***] of any
regulatory authority request for Product samples, batch documentation, or other
information related to the Product.       Patheon will notify the Client within
[***] of receipt of any Form 483’s warning letter or the like from any
regulatory agency that relates to the Product; or if the supply of Product will
be affected, or if the facilities used to produce, test or package the Product
will be affected.       The responses from Patheon related to the Product will
be reviewed and approved by the Client prior to submission to the regulatory
agency. Notwithstanding, Patheon reserves the right to respond to the regulatory
agency without approval, if, in the reasonable opinion of Patheon’s Legal
counsel, it is required to do so.

4.3 Material Control

4.3.1   Test Methods and Specifications       The Client will give Patheon a
copy of the Specifications and test methods used if the Client issues raw
material Specifications.   4.3.2   Material Destruction       Patheon has the
right to either return to the Client or dispose of any outdated or rejected
material. If the material is disposed of, disposal will be consistent with the
nature of the material and sent to a permitted waste disposal facility. Prior to
such disposal:

 



--------------------------------------------------------------------------------



 



  (i.)   Patheon will send notice to the Client about Patheon’s intent to
dispose of the material. If no direction is received from the Client, Patheon
will dispose of the material no sooner than [***] after the date of the notice.
    (ii.)   The materials will be disposed and destroyed in compliance with
local environmental regulations and performed in a secure and legal manner that
prevents unauthorized use or diversion.

    Patheon will maintain destruction records in accordance with Patheon SOP’s.

4.3.3 Vendor Audit Responsibility
4.3.3.1 Excipient and API Vendors:

  (i.)   If the Client stipulates an excipient or API vendor, the Client will
audit and approve the manufacturers and ensure cGMP compliance in accordance
with Section 4.3.4 of this Agreement. The Client stipulated vendor(s) will be
included on the Client’s approved vendor list (attached hereto as Appendix D).  
  (ii.)   If Patheon stipulates the excipient vendor, Patheon will audit and
approve the manufacturers and ensure cGMP compliance in accordance with
Patheon’s SOP. The Patheon stipulated vendor(s) will be included on Patheon’s
approved vendor list (attached hereto as Appendix C).

4.3.3.2 Packaging Component Vendors::

  (i.)   If the Client stipulates a packaging component vendor, the Client will
audit and approve the manufacturer and ensure cGMP compliance. The Client
stipulated vendor(s) will be included on the approved vendor list (attached
hereto as Appendix D).     (ii.)   If Patheon stipulates the packaging component
vendor, Patheon will audit and approve the manufacturer and ensure cGMP
compliance in accordance with Patheon’s SOP. The Patheon stipulated vendor(s)
will be included on the approved supplier list (Appendix C).

4.3.4   Client Furnished Materials     The Client is responsible for vendor
qualification of Client furnished materials and for providing a certificate of
compliance confirming the following:

  (i)   That the materials are compliant with the provisions outlined in the
“Note for Guidance on minimizing the risk of transmitting spongiform
encephalopathy agents via human and veterinary medicinal products” (EMEA/410/01,
Rev.2 or update) and

 



--------------------------------------------------------------------------------



 



  (ii)   A residual solvent certificate confirming that there is no potential
for specific toxic solvents listed in the EP / USP / ICH residual solvents
Class I, Class II or Class III to be present and the material, if tested, will
comply with established EP / USP / ICH requirements. If any of the solvents
listed in the EP / USP / ICH residual solvents Class I, Class II or Class III
are used in the manufacture or are generated in the manufacturing process,
solvents of concern will be indicated.

4.3.5   In-Coming Material Release     Prior to its use in the manufacture of
any Product all material(s) will be inspected, tested and released by Patheon
against the Specification approved by the Client.

4.4 Building, Facilities, Utilities and Equipment

4.4.1   General     All buildings and facilities used in the manufacturing,
packaging, testing and storage of any materials and/or Product will be of
suitable size, construction and location to facilitate cleaning, and will be
maintained in a good state of repair. Maintenance and cleaning records will be
kept in accordance with Patheon’s SOP’s.   4.4.2   Equipment, Calibration and
Preventative Maintenance     All equipment used in the manufacturing, packaging,
testing and stage of any materials and/or Product will be suitable for its
intended use and appropriately located to allow for cleaning and maintenance.
Calibration and maintenance records will be kept according to Patheon SOP’s for
all critical equipment. Patheon will calibrate instrumentation and qualify
computer systems used in the manufacture and testing of the Product in
accordance with Patheon’s SOP’s.   4.4.3   Environmental Monitoring Program    
Patheon will perform and maintain an environmental monitoring program. The
collected data will be reviewed and interpreted by the responsible person within
Patheon’s quality unit. Any out of limit results will be managed appropriately
in accordance with Patheon SOP’s.

4.5 Production Controls

4.5.1   Master Batch Record       The Client will provide the Specifications to
Patheon and Patheon will manufacture Product in accordance with the
Specifications.

 



--------------------------------------------------------------------------------



 



    Patheon is responsible for preparing the master batch records for the
Product, however, the Client is responsible to review and approve such master
batch records prior to the manufacture of the Product.       Patheon will not
make changes to master batch records except through the established Patheon
change control system, and all master document revisions will be approved by the
Client . Any changes made to issued batch records (prior to master revisions)
must be reviewed and approved by the Client’s quality unit prior to
implementation unless otherwise agreed to in writing.

4.5.2   Reprocessing and Rework     Patheon will not reprocess or rework the
Product without the prior written consent from the Client.     Reprocessing is
defined as the introduction of material back into the process and repeating a
step, (e.g. redrying, remilling) using the same equipment and techniques of the
established manufacturing process.     Rework is defined as the introduction of
material to one or more processing steps that are different from the established
manufacturing process.   4.5.3   Personnel Training     Patheon will provide
appropriate training for all employees. Each person engaged in the manufacture,
packaging, testing, storage, and shipping of the Product will have the
education, training, and experience necessary, consistent with current GMP and
safety training requirements.

4.6 Packaging, Labeling and Printed Materials

4.6.1   Master Batch Packaging Records     The Client will provide Patheon with
the Specifications for all packaging components. Patheon will create, control,
issue, and execute in accordance with the master batch packaging record and the
Specifications.     Patheon will not make changes to master batch packaging
records except through the established Patheon change control system, and all
master document revisions will be approved by the Client. Any changes made to
issued batch records (prior to Master revisions) must be reviewed and approved
by the Client prior to implementation unless agreed to in writing.   4.6.2  
Printed Material and Artwork     The Client will provide artwork and labelling
text (blister, carton, leaflet, label etc.) Specifications to Patheon. The
labelling proofs must be reviewed and approved by the Client.

 



--------------------------------------------------------------------------------



 



4.6.3   Test Methods and Method Validation       The Client will provide test
methods and method validation for packaging components to Patheon. Where
applicable, Patheon will provide test methods and validation for packaging
components purchased from vendors on the Patheon approved vendor list only
(Appendix C).

4.7 Exception Reports (Deviations / Investigations)

4.7.1   Manufacturing Instruction Deviations       Patheon will document,
investigate and resolve deviations from approved manufacturing instructions or
Specifications in accordance with Patheon’s SOP’s. Patheon will report and
obtain approval from the Client’s responsible person for deviation report (“DR”)
type deviations where there is a potential to affect Product quality. Such
Client approval will not be unreasonably withheld. Patheon will provide copies
of all DR’s to the Client as part of the executed batch record.   4.7.2  
Packaging Instructions Deviations       Patheon will document, investigate, and
resolve any deviation from approved packaging instructions or Specifications
according to Patheon SOP’s. Patheon will report and obtain approval from the
Client’s responsible person for DR type deviations where there is a potential to
affect Product quality. Such Client approval will not be unreasonably withheld.
Patheon will provide copies of all DR’s to the Client as part of the executed
batch packaging record.   4.7.3   Notification of Deviations       Patheon will
notify the Client within [***] if any significant deviation occurs during
manufacture of the Product, where such deviation affects the quality, efficacy
or availability of the Product.

4.8 Release of Product

4.8.1   Test Methods and Specifications       The Client will provide to Patheon
the finished Product Specifications and will develop and supply validated
analytical test methods to Patheon for the finished Product.   4.8.2   Batch
Release for Shipment       Batch review and release for shipment to the Client
will be the responsibility of Patheon’s Quality Assurance department who will
act in accordance with Patheon’s SOP’s.

 



--------------------------------------------------------------------------------



 



4.8.3   Certificate of Compliance       For each batch released by Patheon for
shipment to the Client, Patheon will deliver to the Client a certificate of
compliance that will include a statement that the batch has been manufactured in
accordance with cGMPs and the Specifications.   4.8.4   Product Release      
The Client will have sole responsibility for release of the Product to the
market. When Patheon qualified person (“QP”) services are employed, Patheon QP
may release the Product for distribution on behalf of the Client.

4.9 Validation

4.9.1   Master Validation Plan       Patheon will establish applicable master
validation plans and maintain a validation program for the Product. The Client
will review and approve the master validation plan, performance qualification
and process validation protocols and reports for the Product.   4.9.2   Cleaning
Validation Program       The Client will provide to Patheon toxicological
information to be used in the development of a cleaning program. Patheon will
maintain an appropriate cleaning and cleaning validation program.   4.9.3  
Analytical Method and Procedure Validation       The Client must ensure that its
analytical methods and manufacturing procedures (including packaging procedures)
are validated. If the methods and procedures are not validated by the Client,
then Patheon may assist in validation development with the costs being borne by
the Client.

4.10 change control

4.10.1   General       Patheon will notify and obtain approval from the Client
before implementing any proposed changes to the process, materials, testing,
equipment or premises, where such changes may directly affect the Product. This
Client approval will not to be unreasonably withheld.       The Client will be
responsible for determining whether or not to initiate registration variation
procedures and for maintaining adequate control over the quality commitments of
the marketing authorization made to the regulatory authorities by the Client for
the Products.

 



--------------------------------------------------------------------------------



 



    Following validation of a process change, Patheon will deliver a copy of the
related validation report to the Client and the associated stability data, if
applicable, as it becomes available.

4.11 Documentation

4.11.1   Record Retention       Patheon will maintain all batch records for a
minimum of [***] past Product expiry date and supply all these records to the
Client upon request.       Patheon will maintain records and evidence on the
testing of raw materials and packaging/labeling materials for [***] after the
materials were last used in the manufacture or packaging/labeling of the
Product.       At the end of the above noted retention period, the Client will
be contacted concerning the future storage or destruction of the documents.  
4.11.2   Batch Document Requisition       At the request of the Client, Patheon
will provide a copy of any of the executed batch documents relating to Products
to the Client within [***] of such request.

4.12 Laboratory Controls

4.12.1   Specifications and Test Methods       Patheon will test and approve
starting material, intermediate, and the finished Product in accordance with the
approved Specifications, analytical methods, and Patheon’s SOP’s.       The
Client will provide to Patheon the Active Material Specifications including a
certificate of analysis       The Client will provide to Patheon test methods
for Active Material and excipients (if non-compendial). The Client is
responsible for validating non-compendial testing methods. If these methods are
not validated by the Client, then Patheon may assist in validation development
with the costs being borne by the Client.   4.12.2   Out of Specifications (OOS)
/ Out of Trend (OOT)       Patheon will notify Client of confirmed
out-of-Specification (“OOS”) or out-of-trend (“OOT”) results within [***].
Patheon will generate a DR type deviation as per Patheon SOP’s and obtain
approval of the DR from the Client’s responsible person within their quality
unit. This Client approval will not be unreasonably withheld.

 



--------------------------------------------------------------------------------



 



4.13 Stability

4.13.1   Sample Storage       Patheon will store stability samples as required.
  4.13.2   Stability Studies and Protocol       The Client will develop and
validate stability indicating assay(s) prior to process validation. If required,
Patheon may assist with the cost being borne by the Client.       If applicable,
Patheon will conduct stability studies in accordance with the agreed and
validated stability testing analytical methods at the agreed upon testing points
in accordance with the approved stability protocol.       Patheon will perform
the stability testing described in a stability protocol agreed to by both
Patheon and the Client. Stability data will be provided by Patheon to the Client
on an ongoing basis as agreed to by both parties.   4.13.3   Stability Failures
      Patheon will notify the Client of any stability failure for Product
supplied to the Client. If a result indicates that a Product has failed to
remain within stability Specifications, Patheon will notify the Client within
[***].   4.13.4   Termination of MSA       If the MSA is terminated, Patheon
will continue to provide the Client with stability data supporting the
acceptability of the Product until all Product distributed by the Client has
reached the end of its shelf-life.

4.14 Annual Product Review

4.14.1   General       The Client will complete the annual product review in
accordance with regulatory requirements of the Product marketed authorization.
Patheon will provide copies of all information and correspondence necessary to
support the annual product reviews when requested by the Client.

4.15 Storage and Distribution

  4.15.1   General       Patheon will ship Product in accordance with the agreed
qualified transportation requirements provided by the Client to Patheon.

 



--------------------------------------------------------------------------------



 



4.15.2   Product Storage and Shipment Changes       Patheon will communicate any
proposed changes in storage or shipping to the Client for review and approval.
The Client approval will not be unreasonably withheld.   4.15.3   Product
Quarantine       Patheon will have a system in place for assuring that
unreleased Product is not shipped unless authorized by the Client’s
representative.

4.16 Product Complaints

4.16.1   Complaint Investigation       The Client will investigate and resolve
all medical and non-medical Product complaints. Patheon will investigate all
Patheon manufacturing and packaging type Product complaints related to the
Manufacturing Services provided. The Client will retrieve complaint sample(s)
and forward them to Patheon in a timely manner to facilitate a complete and
comprehensive investigation.

4.17 Product Recall

4.17.1   Product Recall Notification       The Client will notify Patheon about
a Product recall or other regulatory type product notification (e.g. field
alert) as soon as possible, but, in any event, prior to informing the
appropriate regulatory authorities. The Client will be responsible for all
related recall activities.   4.17.2   Government Agency Notification       The
Client will perform the Product recall and will inform the appropriate
regulatory authorities. Where legislated, Patheon reserves the right to notify
regulatory authorities of Product quality issues. Patheon will inform the Client
prior to any notification to the regulatory authorities.

4.18 Reference and retention Samples

4.18.1   Excipient and Active Ingredient Reference Sample       Patheon will
keep a reference sample of each material received by Patheon and used to
manufacture the Product. The reference sample will consist of at least [***] the
necessary quantity for all Quality Control tests required to determine whether
the materials meet required Specifications.       The reference samples will be
stored by Patheon under controlled conditions in accordance with GMP storage
requirements for [***] beyond the expiration date of the last batch of the
product containing the

 



--------------------------------------------------------------------------------



 



         materials. The reference samples will be made available by Patheon to
the Client, if requested

4.18.2   Finished Product Retention Sample       Retention samples of finished
Product will be retained by Patheon for one (1) year past Product expiry or such
longer period as required by law. Where applicable, the legal sample(s) of
finished Product must be retained by the Client.

* * *
IN WITNESS WHEREOF, the parties have caused their duly authorized officer to
execute and deliver this Quality Agreement as of the Effective Date identified
on the first page:

                  AVANIR PHARMACEUTICALS, INC       PATHEON, INC
 
                Name:    Randall E. Kaye

      Name:    Brian Dale

 
               
 
               
Signature:
  /s/ Randall E. Kaye       Signature:   /s/ Brian Dale
 
               
 
                Date:    January 9, 2010

      Date:    January 19, 2010

 
               

 



--------------------------------------------------------------------------------



 



SECTION 5: APPENDES

  •   Appendix A: Product(s)     •   Appendix B: Avanir Contacts     •  
Appendix C: Patheon Approved Supplier List     •   Appendix D: Client Approved
Supplier List     •   Appendix E: Patheon Approved Contract Laboratories List

 



--------------------------------------------------------------------------------



 



(PATHEON LOGO) [a55972a5597200.gif]
APPENDIX A: PRODUCT(S)

          Products (s)   Galenic Form   Dosage (Strength)
[***]
  [***]   Dextromethorphan HBr/Quinidine
Sulfate [***]
 
       
[***]
  [***]   Dextromethorphan HBr/Quinidine
Sulfate [***]

     
Quality Agreement
QG01-05-T001-01
  (PERFORMANCE THE WORLD OVER) [a55972a5597201.gif]

 



--------------------------------------------------------------------------------



 



(PATHEON LOGO) [a55972a5597200.gif]
APPENDIX B: QUALITY CONTACTS

              Patheon   Avanir
Responsibility
  Quality Assurance   General
Name
  [***]    
Title
  [***]    
Phone
  [***]    
Fax
       
E-mail
  [***]    
Address
       
 
       
Responsibility
  Regulatory Affairs   Regulatory Affairs
Name
  [***]   [***]
Title
  [***]   [***]
Phone
  [***]   [***]
Fax
       
E-mail
  [***]   [***]
Address
       
 
       
Responsibility
  Product Complaints   Audits
Name
  [***]    
 
       
 
       
 
       
 
       
Address
       
 
       
Responsibility
  Product Release    
Name
  [***]    
Title
       
Phone
       
Fax
       
E-mail
       
Address
       
 
       
Responsibility
  Account Manager    
Name
       
Title
       
Phone
       
Fax
       
E-mail
       
Address
       

     
Quality Agreement
QG01-05-T001-01
  (PERFORMANCE THE WORLD OVER LOGO) [a55972a5597201.gif]

 



--------------------------------------------------------------------------------



 



(PATHEON LOGO) [a55972a5597200.gif]
APPENDIX C: PATHEON APPROVED VENDOR LIST

          SAP Code   Material Description   Manufacturer
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]
[***]
  [***]   [***]

     
Quality Agreement
QG01-05-T001-01
  (PERFORMANCE THE WORLD OVER LOGO) [a55972a5597201.gif]

 



--------------------------------------------------------------------------------



 



(PATHEON LOGO) [a55972a5597200.gif]
APPENDIX D: CLIENT APPROVED VENDOR LIST

          SAP Code   Material Description   Supplier/Manufacturer
[***]
  [***]   [***]
 
      [***]
 
       
[***]
  [***]   [***]
 
      [***]

     
Quality Agreement
QG01-05-T001-01
  (PERFORMANCE THE WORLD OVER LOGO) [a55972a5597201.gif]

 



--------------------------------------------------------------------------------



 



(PATHEON LOGO) [a55972a5597200.gif]
APPENDIX E: PATHEON APPROVED CONTRACT LABORATORIES LIST

      Contract Laboratory   Location
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

     
Quality Agreement
QG01-05-T001-01
  (PERFORMANCE THE WORLD OVER LOGO) [a55972a5597201.gif]

 